Citation Nr: 0623412	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back injury with 
bilateral leg pain, including the issue of whether service 
connection may be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 until July 1959 
and from October 1959 until October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The record reflects the veteran was afforded a Board hearing 
in connection with his claims in July 2004.  As the hearing 
transcript was unavailable, the veteran was given the 
opportunity to have another Board hearing.  By statement 
dated in November 2004, the veteran indicated he did not want 
another hearing.  The Board will proceed to decide the appeal 
on the evidence of record.  


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

2.  A back injury with bilateral leg pain was not manifested 
during service and is not causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2001 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for a back disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2005).
2.  The criteria for a grant of service connection for a back 
injury with bilateral leg pain have not been met.  
38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a back injury with 
bilateral leg pain.  A claim for service connection for a 
back injury was previously considered and denied by the RO in 
decisions dated in October 1989 and June 2001.  The veteran 
was advised of the decisions and did not appeal.  The June 
2001 decision represents a final decision.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1100(a), 20.1104. 

Although the RO reopened the claim in its March 2002 rating 
decision, the Board is required to consider de novo whether 
new and material evidence has been received to reopen a 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review 
of the new and material evidence issue.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and as 
such finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the June 2001 rating decision the evidence of 
record consisted of service medical records, private medical 
records from A.H.M., M.D., and some treatment records from VA 
medical centers.  Subsequently, additional VA treatment 
records, including VA hospital records, additional service 
records, particularly surrounding the veteran's separation 
documents and lay statements and have been associated with 
the claims file. 

The evidence submitted subsequent to the June 2001 rating 
decision is new, in that it was not previously of record, and 
is also material.  In June 2001, the claim was denied as 
there was no evidence of a back injury during service.  The 
additional evidence is "material" because the lay statements 
indicated the veteran returned from service in 1970 with back 
problems.  Presuming such evidence is credible for the 
limited purpose of ascertaining its materiality, this would 
place the onset of back pain during the veteran's period of 
service and therefore relates to the unestablished element of 
an inservice incurrence of a disease or injury which is 
necessary to substantiate the veteran's claim.  

Presumed credible, the additional evidence received since the 
June 2001 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a back 
injury with bilateral leg pain is reopened.


Duty to Notify and Assist

The claim for service connection for a back injury having 
been reopened, the Board is required to address the duty to 
notify and duty to assist imposed by 38 U.S.C.A. § 5103, 
5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in November 2001 and May 2003.    


The November 2001 letter advised the veteran of what the 
evidence needs to show to substantiate his claim for service 
connection.  This letter requested the names, addresses and 
dates of treatment of persons or companies who treated the 
veteran for the claimed condition.  The November 2001 letter 
indicated VA had obtained treatment records in connection 
with the claim.  Additionally, medical authorizations were 
enclosed so VA could assist in obtaining private medical 
records.  The May 2003 letter requested additional 
information concerning the veteran's service and provided 
examples of evidence including a description of the events 
leading to discharge, lay statements and providing testimony 
at an option of a personal hearing.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, the veteran has been afforded VA 
examinations in connection with his claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In the present case, the veteran has a current disability as 
demonstrated by the VA hospital and outpatient treatment 
records which document diagnoses and treatment of back 
conditions ranging from spinal stenosis and degenerative disk 
disease to disc herniation. Records also reflect the veteran 
had several operations for a back condition over the years.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.



As noted above, the presumption of credibility in a petition 
to reopen a claim only applies for the limited purpose of 
ascertaining the materiality of the new evidence.  Upon the 
reopening of the claim, the Board's fundamental 
responsibility is to evaluate the credibility and probative 
value of the evidence of record.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

As an initial matter, the veteran has contended that he first 
injured his back during service when piece of metal lumbar, 
used in building airstrips and bunkers, struck him in the 
back.  The veteran has provided two accounts of the incident 
in question, which are markedly different as to their 
circumstances.   In an October 2001 statement, the veteran 
alleged that the incident occurred when he was assisting to 
build a bunker, during an "air mission."  However, in a 
February 2003 statement, the veteran reported that the 
incident occurred during a "fire mission."  

Thus, the veteran's latter account suggests that he was a 
participant in combat.  If so, his account must be presumed 
credible throughout the adjudication of the claim.  If he is 
not a combat veteran, there must be corroborating evidence of 
his account.  See 38 U.S.C.A § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

While the veteran is the recipient of various awards, 
including the Air Medal and the Bronze Star, it is noteworthy 
that none of the awards are accompanied by a "V" device, 
indicative of "valor," and thus further indicative of 
combat service.  Further, although the veteran's military 
occupational specialty field was that of artillery, there is 
no indication of record, apart from the veteran's latter and 
inconsistent account, that he participated in combat action 
at the time of the alleged incident.
Thus, because there is no corroboration for the veteran's 
latter account, the Board finds the veteran was not a 
participant in combat action, and the provisions of 38 
U.S.C.A §  1154(b) do not avail him.

A review of the service medical records reveals no evidence 
of this incident or any treatment, complaints or diagnoses of 
a back injury.  Furthermore, the periodic examinations and 
separation and enlistment examinations in the claims file, 
including one dated in September 1975 close to the veteran's 
separation from service, do not mention any back problems.

Even had there been an inservice event, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through eduction, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the present case, those 
records providing an opinion as to the etiology of the back 
injury attribute it to a workplace related injury which 
occurred in 1987 or 1988.  For example, a February 1988 
private medical record the veteran related he had no back 
problems until January 1988 when a dolly with computer paper 
slipped and pushed him against a wall.  

Having carefully considered the evidence in light of the 
laws, the Board is of the opinion that service connection is 
not warranted and the appeal will be denied.  Although the 
Board does not doubt the veteran's belief that his back 
injury had its onset during service, the veteran is not a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

New and material evidence having been submitted, the claim 
for service connection for a back injury with bilateral leg 
pain is reopened.  To this extent only, the appeal is 
granted.

Service connection for a back injury with bilateral leg pain 
is denied.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


